DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on 11/6/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-15, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty (US 10,050,515).
Regarding claims 1 and 12, fig. 4 of Chakraborty teaches a switching power conversion circuit, comprising: a conversion capacitor [408]; a capacitive power conversion circuit including a plurality of switching devices [404,406,410,416], wherein the plurality of switching devices of the capacitive power conversion circuit are configured to operably switch the conversion capacitor according to a switching control signal [output of 424], to convert an input voltage [Vin] to an intermediate voltage [output of 408]; wherein the plurality of switching devices of 
Regarding claims 2 and 13, fig. 4 of Chakraborty teaches wherein the inductive power conversion circuit is configured as a buck switching power conversion circuit (col. 6, lines 37-38), wherein the plurality of switching devices of the inductive power conversion circuit further include a second 
Regarding claims 3 and 14, fig. 4 of Chakraborty teaches wherein a level of the input voltage is selectable to be greater than or smaller than a level of the output voltage (based on 424 which adjusts the output voltage).
Regarding claims 4 and 15, fig. 4 of Chakraborty teaches wherein the first switching device is a switch, whereas, the second switching device is a switch, wherein the first switching device and the second switching device operate according to the duty ratio of the switching control signal, so that the first end of the inductor is periodically coupled to the intermediate voltage or the ground voltage level, thus causing a level of the output voltage to be approximately equal to the high level of the intermediate voltage multiplied by a predetermined voltage scale-down factor, wherein the predetermined voltage scale-down factor is smaller than one.
.

Allowable Subject Matter
Claims 5-10 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SIBIN CHEN/Primary Examiner, Art Unit 2896